

115 HRES 81 IH: Providing amounts for the expenses of the Committee on Energy and Commerce in the One Hundred Fifteenth Congress.
U.S. House of Representatives
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 81IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Walden submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONProviding amounts for the expenses of the Committee on Energy and Commerce in the One Hundred
			 Fifteenth Congress.
	
 1.Amounts for Committee ExpensesFor the expenses of the Committee on Energy and Commerce (hereafter in this resolution referred to as the Committee), including the expenses of all staff salaries, there shall be paid, out of the applicable accounts of the House of Representatives for committee salaries and expenses, not more than $20,531,442 for the One Hundred Fifteenth Congress.
 2.Session LimitationsOf the amount specified in section 1— (1)not more than $10,265,721 shall be available for expenses incurred during the period beginning at noon on January 3, 2017, and ending immediately before noon on January 3, 2018; and
 (2)not more than $10,265,721 shall be available for expenses incurred during the period beginning at noon on January 3, 2018, and ending immediately before noon on January 3, 2019.
 3.VouchersPayments under this resolution shall be made on vouchers authorized by the Committee, signed by the Chairman of the Committee, and approved in the manner directed by the Committee on House Administration.
 4.RegulationsAmounts made available under this resolution shall be expended in accordance with regulations prescribed by the Committee on House Administration.
		